DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 8/11/2022 for application number 16/803,762. 
Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bisignani et al. (US 9,424,333 B1) in view of Green et al. (US 2015/0032502 A1).

In reference to claim 1, Bisignani teaches a method (col. 1, line 66), comprising: retrieving a dataset from a database (data from database, col. 25, lines 48-61); creating a report including a representation of the dataset (see fig. 4, including table view 408; also see graphics 418 and 420; col. 22, line 57-64; col. 24, line 17-40), the representation of the dataset including a data attribute (attribute like filters, col. 30, line 63 to col. 31, line 37, and buckets, are displayed, fig. 4) and a data metric (metrics, col. 29, line 34 to col. 30, line 62, are displayed, fig. 4), the data attribute representing dimensions of the dataset including time attributes, geographic attributes and product category attributes (time, col. 30, lines 24-62; location, col. 36, lines 1-14; col. 35, lines 27-51; col. 29, lines 1-4; and asset class, which is a category, col. 22, line 57 – col. 23, line 2; col. 28, line 50 – col. 29, line 4); displaying the report on a graphical user interface (see fig. 4); and providing a configurable attribute selector adapted to toggle, add and remove the data attribute (selectors can add and remove filters using “Filters Add” icon and “remove (X) icon”, col. 31, lines 11-37; groups can be toggled between on and off in Edit Groupings widget, col. 22, line 65 – col. 23, line 50) and a separate configurable metric selector adapted to toggle, add and remove the metric (selectors can add and edit columns that represent metrics, col. 22, line 57-col. 24, line 16; col. 16, lines 29-30; columns can be toggled between available and selected in the column selection dialog of fig. 7, col. 23 line 51 – col. 24, line 4; and also toggled using checkboxes, col. 24, line 17 – col. 25, line 4).
However, Bisigani does not teach the data metric representing quantifiable aspects of the dataset including revenue, cost and product count. 
Green teaches the data metric representing quantifiable aspects of the dataset including revenue, cost and product count (report includes metrics of dataset including (1) revenue, (2) cost per unit / cost margin, and (3) number of units sold, para. 0045, para. 0147-73; the Examiner notes the report of Green further includes attributes including time, location, and category, see para. 0147-73).
It would have been obvious to one of ordinary skill in art, having the teachings of Bisigani and Green before the earliest effective filing date, to modify the metrics as disclosed by Bisigani to include the revenue, cost, and count as taught by Green.
One of ordinary skill in the art would have been motivated to modify the metrics of Bisigani to include the revenue, cost, and count of Green because it would allow users to better analyze more types of data, such as product sales and POS data (Green, para. 0002-05).
In reference to claim 2, Bisignani discloses the method according to claim 1, wherein the representation of the dataset is one of a plurality of representations in the report (see fig. 4 – report includes table view as well as two different visualizations).
In reference to claim 3, Bisignani discloses the method according to claim 2, wherein the plurality of representations includes a grid representation and a visualization representation (see fig. 4 – report includes table view as well as two different visualizations).
In reference to claim 4, Bisignani discloses the method according to claim 3, wherein the selector comprises: a replace-type selector configured to replace the data attribute or the data metric with a new data attribute or a new data metric; or a multi-type selector configured to add an additional data attribute or an additional data metric to the data attribute or the data metric (selector can add columns that represent metrics, col. 22, line 57-col. 24, line 16; col. 29, line 34 to col. 30, line 62; col. 16, lines 29-30), wherein the replace-type selector is configured to be used with the grid representation and the visualization representation and the multi-type selector is configured to be used with only the grid representation (adding a column / metric is only configured for use with the table view, as the visualizations do not have columns; col. 22, line 57-col. 24, line 16; col. 29, line 34 to col. 30, line 62).
In reference to claim 5, Bisignani discloses the method according to claim 1, wherein the selector comprises: a replace-type selector configured to replace the data attribute or the data metric with a new data attribute or a new data metric; or a multi-type selector configured to add an additional data attribute or an additional data metric to the data attribute or the data metric (selector can add columns that represent metrics, col. 22, line 57-col. 24, line 16; col. 29, line 34 to col. 30, line 62).
In reference to claim 6, Bisignani discloses the method according to claim 5, wherein the replace-type selector is configured with a single selection from n attributes or n metrics to replace a single specific target in the grid representation or the visualization representation (this contingent limitation has no patentable weight, as the method does not require it to be performed when the selector is the multi-type as taught by Bisignani; see MPEP 2111.04(II)).
In reference to claim 7, Bisignani discloses the method according to claim 6, multi-type selector is configured with any combination of n attributes or n metrics to be included in the grid representation (any combination of N metrics can be selected as columns, col. 22, line 57-col. 24, line 16; col. 29, line 34 to col. 30, line 62).
In reference to claim 8, Bisignani discloses the method according to claim 2, wherein the configurable selector is adapted to selectively adjust the attribute or the metric in one or all of the plurality of representations in the report (once the columns are changed in the table view, the visualizations are also changed, col. 32, lines 6-32; thus, metric is changed in all of the plurality of representations).
In reference to claim 9, Bisignani discloses the method according to claim 2, further comprising selecting one or all of the plurality of representations in the report as a target to be edited (once the columns are changed in the table view, the visualizations are also changed, col. 32, lines 6-32; thus, the plurality of representations are selected for change).

In reference to claim 10, Bisignani discloses a non-transitory computer processor-readable storage medium storing instructions (col. 12, lines 8-9) configured for execution by a computer for: retrieving a dataset from a database (data from database, col. 25, lines 48-61); creating a report including a representation of the dataset (see fig. 4, including table view 408; also see graphics 418 and 420; col. 22, line 57-64; col. 24, line 17-40), the representation of the dataset including a data attribute (attribute like filters, col. 30, line 63 to col. 31, line 37, are displayed, fig. 4) and a data metric (metrics, col. 29, line 34 to col. 30, line 62, are displayed, fig. 4) the data attribute representing dimensions of the dataset including time attributes, geographic attributes and product category attributes (time, col. 30, lines 24-62; location, col. 36, lines 1-14; col. 35, lines 27-51; col. 29, lines 1-4; and asset class, which is a category, col. 22, line 57 – col. 23, line 2; col. 28, line 50 – col. 29, line 4); displaying the report on a graphical user interface (see fig. 4); and providing a configurable attribute selector adapted to  toggle, add and remove the data attribute (selectors can add and remove filters using “Filters Add” icon and “remove (X) icon”, col. 31, lines 11-37; groups can be toggled between on and off in Edit Groupings widget, col. 22, line 65 – col. 23, line 50) and a separate configurable metric selector adapted to toggle, add and remove the metric (selectors can add and edit columns that represent metrics, col. 22, line 57-col. 24, line 16; col. 16, lines 29-30; columns can be toggled between available and selected in the column selection dialog of fig. 7, col. 23 line 51 – col. 24, line 4; and also toggled using checkboxes, col. 24, line 17 – col. 25, line 4).
However, Bisigani does not teach the data metric representing quantifiable aspects of the dataset including revenue, cost or product count. 
Green teaches the data metric representing quantifiable aspects of the dataset including revenue, cost and product count (report includes metrics of dataset including (1) revenue, (2) cost per unit / cost margin, and (3) number of units sold, para. 0045, para. 0147-73; the Examiner notes the report of Green further includes attributes including time, location, and category, see para. 0147-73).
It would have been obvious to one of ordinary skill in art, having the teachings of Bisigani and Green before the earliest effective filing date, to modify the metrics as disclosed by Bisigani to include the revenue, cost, and count as taught by Green.
One of ordinary skill in the art would have been motivated to modify the metrics of Bisigani to include the revenue, cost, and count of Green because it would allow users to better analyze more types of data, such as product sales and POS data (Green, para. 0002-05).

In reference to claim 11, Bisignani discloses a system (col. 1, line 66), comprising: a database storing a dataset (data stored in database, col. 25, lines 48-61); a processor configured to: create a report including a representation of the dataset (see fig. 4, including table view 408; also see graphics 418 and 420; col. 22, line 57-64; col. 24, line 17-40), the representation of the dataset including a data attribute (attribute like filters, col. 30, line 63 to col. 31, line 37, are displayed, fig. 4) and a data metric (see fig. 4) the data attribute representing dimensions of the dataset including time attributes, geographic attributes and product category attributes (time, col. 30, lines 24-62; location, col. 36, lines 1-14; col. 35, lines 27-51; col. 29, lines 1-4; and asset class, which is a category, col. 22, line 57 – col. 23, line 2; col. 28, line 50 – col. 29, line 4); and provide a configurable attribute selector adapted to  toggle, add and remove the data attribute (selectors can add and remove filters using “Filters Add” icon and “remove (X) icon”, col. 31, lines 11-37; groups can be toggled between on and off in Edit Groupings widget, col. 22, line 65 – col. 23, line 50) and a separate configurable metric selector adapted to toggle, add and remove the metric (selectors can add and edit columns that represent metrics, col. 22, line 57-col. 24, line 16; col. 16, lines 29-30; columns can be toggled between available and selected in the column selection dialog of fig. 7, col. 23 line 51 – col. 24, line 4; and also toggled using checkboxes, col. 24, line 17 – col. 25, line 4).
However, Bisigani does not teach the data metric representing quantifiable aspects of the dataset including revenue, cost or product count. 
Green teaches the data metric representing quantifiable aspects of the dataset including revenue, cost and product count (report includes metrics of dataset including (1) revenue, (2) cost per unit / cost margin, and (3) number of units sold, para. 0045, para. 0147-73; the Examiner notes the report of Green further includes attributes including time, location, and category, see para. 0147-73).
It would have been obvious to one of ordinary skill in art, having the teachings of Bisigani and Green before the earliest effective filing date, to modify the metrics as disclosed by Bisigani to include the revenue, cost, and count as taught by Green.
One of ordinary skill in the art would have been motivated to modify the metrics of Bisigani to include the revenue, cost, and count of Green because it would allow users to better analyze more types of data, such as product sales and POS data (Green, para. 0002-05).


In reference to claim 12, Bisignani teaches the method according to claim 1, wherein the attribute selector and the metric selector are configured as in-canvas selectors targeted to multiple visualizations on a single page of the dossier (two visualization on single page are updated responsive to changes made in selectors, col. 25, lines 5-24).
In reference to claim 13, Bisignani teaches the method according to claim 1, wherein the attribute selector and the metric selector are configured to allow a user to select desired attributes and metrics (user can select what columns, or metrics, and filters / groups, or attributes, col. 31, lines 11-37; col. 22, line 57-col. 24, line 16; col. 16, lines 29-30).
In reference to claim 15, Bisignani discloses the method according to claim 1, wherein the attribute selector and the metric selector are configured to be applied to a single visualization in the dossier or all visualizations in the dossier (once the columns are changed in the table view, the visualizations are also changed, col. 32, lines 6-32; thus, the plurality of representations are selected for change).

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bisignani et al. (US 9,424,333 B1) in view of Green et al. (US 2015/0032502 A1) as applied to claim 1 above, and in further view of George et al. (US 2017/0091968 A1). 

In reference to claim 14, Bisignani and Green do not teach the method according to claim 1, wherein the attribute selector and the metric selector are configured to allow a user to drag and drop attributes and metrics from a dataset list into an editor dropzone on the dossier and directly into a data container on the dossier.
George teaches the method according to claim 1, wherein the attribute selector and the metric selector are configured to allow a user to drag and drop attributes and metrics from a dataset list into an editor dropzone on the dossier and directly into a data container on the dossier (user can drag and drop to apply changes either globally to all visualizations or to a specific visualization, para. 0073-77, figs. 2B and 2C; including both data elements, which are metrics, and dimensions, which are attributes, para. 0060-61).
It would have been obvious to one of ordinary skill in art, having the teachings of Bisigani, Green, and George before the earliest effective filing date, to modify the report as disclosed by Bisigani to include the drag and drop as taught by George.
One of ordinary skill in the art would have been motivated to modify the report of Bisigani to include the drag and drop of George because it provides an easier to user interface (George, para. 0004-09).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see new reference Green above, which teaches, “the data attribute representing dimensions of the dataset including time attributes, geographic attributes and product category attributes and the data metric representing quantifiable aspects of the dataset including revenue, cost and product count.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174